Citation Nr: 0009036
Decision Date: 04/04/00	Archive Date: 09/08/00

Citation Nr: 0009036	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to submission to the Undersecretary for Benefits 
or Director, Compensation and Pension Service, for 
consideration in the first instance of whether authorization 
of an extraschedular rating commensurate with the average 
earning capacity impairment due to labyrinthitis, pursuant to 
38 C.F.R. § 3.321(b)(1), is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from August 1947 to August 
1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This case was previously the subject of an October 1999 Board 
decision.


FINDINGS OF FACT

1.  An October 1999 Board decision which denied the issue in 
this case also granted entitlement to compensation pursuant 
to 38 U.S.C. § 1151 for irritability of the labyrinth.

2.  The issue of establishing an appropriate disability 
rating for entitlement to compensation pursuant to 38 U.S.C. 
§ 1151 for irritability of the labyrinth as an issue of 
original jurisdiction is inextricably intertwined with the 
issue of entitlement to submission to the Undersecretary for 
Benefits or Director, Compensation and Pension Service, for 
consideration in the first instance of whether authorization 
of an extraschedular rating commensurate with the average 
earning capacity impairment due to labyrinthitis, pursuant to 
38 C.F.R. § 3.321(b)(1), is appropriate.


CONCLUSION OF LAW

Consideration of the issue in this case by the Board in the 
October 1999 Board decision was premature and that part of 
the October 1999 Board decision which addressed the issue of 
entitlement to submission to the Undersecretary for Benefits 
or Director, Compensation and Pension Service, for 
consideration in the first instance of whether authorization 
of an extraschedular rating commensurate with the average 
earning capacity impairment due to labyrinthitis, pursuant to 
38 C.F.R. § 3.321(b)(1), is appropriate is hereby vacated 
based upon a denial of due process.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.904 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran perfected an appeal on the 
issue of entitlement to submission to the Undersecretary for 
Benefits or Director, Compensation and Pension Service, for 
consideration in the first instance of whether authorization 
of an extraschedular rating commensurate with the average 
earning capacity impairment due to labyrinthitis, pursuant to 
38 C.F.R. § 3.321(b)(1), is appropriate, from a September 
1995 rating decision.  An October 1999 Board decision which 
denied that issue also granted entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for irritability of the 
labyrinth.

The Board finds that the issue of establishing an appropriate 
disability rating for entitlement to compensation pursuant to 
38 U.S.C. § 1151 for irritability of the labyrinth as an 
issue of original jurisdiction is inextricably intertwined 
with the issue of entitlement to submission to the 
Undersecretary for Benefits or Director, Compensation and 
Pension Service, for consideration in the first instance of 
whether authorization of an extraschedular rating 
commensurate with the average earning capacity impairment due 
to labyrinthitis, pursuant to 38 C.F.R. § 3.321(b)(1), is 
appropriate.

Therefore, consideration of the latter issue by the Board in 
the October 1999 Board decision was premature and that part 
of the October 1999 Board decision which addressed the issue 
of entitlement to submission to the Undersecretary for 
Benefits or Director, Compensation and Pension Service, for 
consideration in the first instance of whether authorization 
of an extraschedular rating commensurate with the average 
earning capacity impairment due to labyrinthitis, pursuant to 
38 C.F.R. § 3.321(b)(1), is appropriate is hereby vacated.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.904 (1999).


ORDER

That part of the October 1999 Board decision which addressed 
the issue of entitlement to submission to the Undersecretary 
for Benefits or Director, Compensation and Pension Service, 
for consideration in the first instance of whether 
authorization of an extraschedular rating commensurate with 
the average earning capacity impairment due to labyrinthitis, 
pursuant to 38 C.F.R. § 3.321(b)(1), is appropriate is 
vacated.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



Citation Nr: 9930657	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for disabilities resulting from a November 1973 
mastoidectomy.

2.  Entitlement to submission to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration in the first instance whether authorization 
of an extraschedular rating commensurate with the average 
earning capacity impairment due exclusively to labyrinthitis, 
pursuant to 38 C.F.R. § 3.321(b)(1), is appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to August 
1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied submission of the 
veteran's claim of entitlement to an extraschedular rating 
for labyrinthitis to the Director, Compensation and Pension 
Service, or the Under Secretary for Benefits.  This appeal 
also arises from a March 1998 rating decision which denied 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
blackouts and loss of balance.


FINDINGS OF FACT

1.  The evidence shows that the veteran incurred the 
additional disability of labyrinthine irritability as a 
result of his November 1973 mastoidectomy at a VA facility.

2.  The veteran's labyrinthitis does not present a case of 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for irritability of the labyrinth is granted.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991).

2.  The criteria for entitlement to submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration in the first instance 
whether authorization of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to labyrinthitis, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is appropriate, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for disabilities resulting from a November 1973 
mastoidectomy..

The veteran contends that he has blackouts and a loss of 
balance as a result of treatment at a VA facility.  After a 
review of the record, the Board finds that the veteran's 
contentions are supported by the evidence to the extent that 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
irritation of the labyrinth is granted.

The pertinent statute in effect at the time of the veteran's 
claim provided that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
38 U.S.C. Chapter 31, awarded under any of the laws 
administered by VA, or as a result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  38 U.S.C.A. § 1151 (West 1991).

The Board notes that the criteria for entitlement to 
compensation pursuant to § 1151 were amended during the 
pendency of the veteran's appeal.  Effective October 1, 1997, 
the statute provides that compensation shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A 
disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and:  (1) 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility as defined in 38 U.S.C. § 1701(3)(A), and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability was proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board must evaluate which version of 38 U.S.C. 
§ 1151 would be more favorable to the appellant.

The Board finds that to evaluate the veteran's claim pursuant 
to the criteria in effect prior to October 1, 1997, is most 
advantageous to the veteran, as such will result in a grant 
of compensation pursuant to 38 U.S.C. § 1151 for irritability 
of the labyrinth.

The evidence shows that the veteran was treated at a VA 
facility from October 31, 1973, to November 9, 1973.  He had 
a history of drainage from both ears, which was treated 
conservatively with no lasting result.  He had decreased 
hearing, but no pain, dizziness, or tinnitus.  He had been 
seen weeks prior with pus and squamous debris from both sides 
of his ears.  Audiogram revealed a moderate loss on the right 
and a mild loss on the left.  He was scheduled for a modified 
radical mastoidectomy.  Mastoid X-rays were read as bilateral 
chronic inflammatory disease, questionable filling defect on 
the left.  On November 1, the veteran was taken to the 
operating room where under general anesthesia he had a right 
modified mastoidectomy with Type III reconstruction with a 
fascia graft.  Postoperatively his course was benign except 
for a little more than average auricular pain.  There was no 
evidence of perichondritis or chondritis.  He continued to do 
well and was discharged.

A VA hospital summary for a period of hospitalization dated 
from February 4, 1974, to February 12, 1974, notes that the 
veteran complained of dizziness.  The examiner provides a 
diagnosis of possible mild positional vertigo and 
labyrinthine irritability secondary to the veteran's recent 
surgery.  The examiner stated that "the patient was informed 
that this irritability of the labyrinth was probably due to 
the effects of surgery in a nearby location.  He was informed 
that there was no evidence that the labyrinth was infected.  
He was advised that his symptoms should improve as the 
drainage, and as the inflammation improved, but we could give 
him no definite prediction."

The Board notes that the February 1974 hospital summary 
clearly shows an additional disability resulting from the 
veteran's surgical treatment at a VA facility, that of 
labyrinthine irritability.  That disability is clearly found 
to be the result of that surgery.  Furthermore, the examining 
physician advised that veteran that his symptoms should 
improve.  However, the veteran has continued complaints 
consistent with those elicited at the time of his February 
1974 hospitalization.  The Board finds that labyrinthine 
irritability clearly constitutes an additional disability 
resulting from VA surgical treatment within the meaning of 
the statute.

The Board notes that the veteran claimed entitlement to 
compensation pursuant to 38 U.S.C. § 1151 for blackouts and a 
loss of balance resulting from the November 1973 
mastoidectomy.  However, the Board notes that there is no 
competent medical evidence of record which diagnoses either 
disability as an additional disability resulting from the 
veteran's surgical treatment at a VA facility, beyond 
whatever dizziness may be due to labyrinthine irritation.  
The evidence shows only that the veteran suffers from an 
irritability of the labyrinth as a result of his November 
1973 mastoidectomy, which could possibly include some mild 
positional vertigo.  Therefore, the Board has granted 
compensation pursuant to 38 U.S.C. § 1151 for that disability 
which is shown, labyrinthine irritability.  The Board notes 
that there is no evidence of record which provides a 
diagnosis of any blackouts, nor is there any competent 
medical evidence which substantiates the veteran's subjective 
claims of having blackouts.  In the absence of evidence 
showing any additional disability of blackouts, the Board may 
not grant compensation pursuant to 38 U.S.C. § 1151 for the 
alleged condition.  The Board finds the objectively verified 
and diagnosed additional disability which is present is 
diagnosed as labyrinthine irritability.  The Board may not 
establish entitlement to benefits for subjective complaints 
in the absence of objective verification by competent medical 
evidence.

The veteran has alleged that he has blackouts as the result 
of the mastoidectomy, the Board notes that a claimant would 
not meet the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded imposed by § 5107(a) merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. at 611 
(1992).  The medical evidence of record does not show any 
evidence that the veteran has blackouts or that any blackouts 
are the result of any VA treatment.

Accordingly, the Board finds that the criteria for 
entitlement to benefits for the additional disability of 
labyrinthine irritability as a result of the veteran's 
mastoidectomy at a VA facility pursuant to 38 U.S.C. § 1151, 
are met, and entitlement to benefits pursuant to 38 U.S.C. 
§ 1151 for irritability of the labyrinth is granted.



II.  Entitlement to submission to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration in the first instance whether authorization 
of an extraschedular rating commensurate with the average 
earning capacity impairment due exclusively to labyrinthitis, 
pursuant to 38 C.F.R. § 3.321(b)(1), is appropriate.

The veteran contends that he is entitled to an extraschedular 
rating for labyrinthitis, greater than the currently assigned 
schedular maximum of 30 percent.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The veteran established service connection for chronic right 
labyrinthitis, secondary to service-connected chronic 
suppurative otitis media with right modified radical 
mastoidectomy, by means of a March 1974 rating decision, 
which assigned a 30 percent disability rating.  That 30 
percent rating represents the maximum schedular rating for 
labyrinthitis.  The veteran subsequently claimed entitlement 
to an extraschedular rating for the condition pursuant to 
38 C.F.R. § 3.321(b)(1).  A September 1997 rating decision 
found that there was no evidence which would warrant 
submission to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for authorization 
of an extraschedular rating commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  That decision to deny submission of 
the veteran's claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is the 
subject of this appeal.

The pertinent regulation pertaining to the rating of 
exceptional cases provides that ratings shall be based as far 
as practicable, upon the average impairments of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).

The United States Court of Appeals for Veterans Claims 
(Court) has analyzed the purview of Board authority with 
relation to § 3.321(b)(1) in Floyd v. Brown, 9 Vet. App. 88 
(1996).  In Floyd, the Court noted that the delegation of 
authority found in § 3.321(b)(1) requires consideration in 
the first instance by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  The regulation 
does not preclude the Board from considering whether referral 
to the appropriate first-line official is required.  The 
Court found that the Board was obligated to consider the 
applicability of an extraschedular rating, but must then 
refer the matter for decision in the first instance by the 
appropriate VA officials (i.e., the Under Secretary for 
Benefits or the Director, Compensation and Pension Service).  
See id. at 95-96.

However, the Court in Floyd addressed a situation where the 
Board granted an extraschedular rating sua sponte, without 
the RO having first considered submission to the Director, 
Compensation and Pension Service, or the Under Secretary for 
Benefits.  Here, the RO, in the September 1997 rating 
decision, considered whether submission to one of those 
officials was warranted, and found that submission for 
authorization of an extraschedular rating was not 
appropriate.

The veteran has perfected his appeal upon that decision of 
the RO, to wit, the decision not to submit his claim of 
entitlement to an extraschedular rating for labyrinthitis to 
the Under Secretary for Benefits of the Director, 
Compensation and Pension Service, for authorization.

The Court, in Floyd, noted the difficulty in properly 
articulating reasons and bases for a denial of extraschedular 
compensation, "given the lack of concrete standards for 
assigning ratings on an extra-schedular basis."  Id. at 96.  
The criterion provided by the regulation is whether the 
veteran's disability presents "an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

Therefore, after examining the regulation and the Court 
precedent, the Board may only conclude that the purview of 
authority provided to the Board in the adjudication of this 
claim is to examine the decision of the RO not to submit the 
veteran's claim of entitlement to an extraschedular rating 
for labyrinthitis to the Under Secretary for Benefits or the 
Director, Compensation and Pension, for authorization.

The Board finds that the RO's decision to deny submission of 
the veteran's claim to those officials does constitute a 
matter within the jurisdiction of the Board, as "all 
questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans...are 
subject to review on appeal to the Secretary.  Decisions in 
such appeals are made by the Board...Examples of issues over 
which the Board has jurisdiction include...entitlement to, and 
benefits resulting from, service-connected disability."  
38 C.F.R. § 20.101 (1998).  The Board further notes that the 
duty of the Board once jurisdiction has been conferred, is to 
examine the matter de novo, and provide a decision.

Therefore, the focus of the analysis shall be upon whether it 
appears that the veteran's labyrinthitis provides "an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The Board notes that the severity of a disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  Labyrinthitis is 
evaluated pursuant to the criteria found in Diagnostic Code 
6204 of the Schedule.  38 C.F.R. § 4.87a (1998).  Under those 
criteria, the schedular maximum rating for labyrinthitis is 
30 percent which is warranted where the evidence shows severe 
chronic labyrinthitis with tinnitus, dizziness, and 
occasional staggering.  38 C.F.R. § 4.87a (1998).

The Board notes that the evidence of record shows that the 
veteran has complaints of constant dizziness.  He also has 
complaints of periods of staggering.  The evidence shows that 
he has submitted lay evidence regarding his claimed periods 
of staggering in order to substantiate those claims which 
have not been witnessed by competent medical personnel.  The 
veteran also contends that he is wheelchair bound as a result 
of his dizziness.  However, the Board notes that the evidence 
shows that the veteran's use of wheelchair is elective, and 
is not the result of his labyrinthitis.  The evidence does 
not show that the veteran's disability truly necessitates 
that use of the wheelchair, although the wheelchair was 
provided by VA.  In addition, although the veteran has 
alleged several falls as a result of his labyrinthitis and 
blackouts, these allegations have not been substantiated by 
competent medical personnel, nor have they been related to 
any service-connected labyrinthitis.

Therefore, in analyzing the veteran's symptomatology, the 
Board finds that he is adequately compensated by the 30 
percent maximum schedular rating for labyrinthitis.  The 
evidence does not show that the veteran's labyrinthitis 
results in an exceptional or unusual disability picture, 
marked interference with employment or frequent periods of 
hospitalization which would render impractical the 
application of the regular schedular standards.  The evidence 
does not show frequent periods of hospitalization solely as a 
result of the veteran's labyrinthitis, nor does the evidence 
show that the veteran's labyrinthitis, without consideration 
of any other disability, results in marked interference with 
employment.  In fact, the Board finds that the veteran's 
complaints of dizziness and occasional staggering are 
precisely the symptoms which are envisioned in the Schedule 
for the assignment of a 30 percent rating for labyrinthitis.  
Therefore, the Board feels that, as the veteran's 
symptomatology closely approximates the schedular criteria, 
and as no unusual or exceptional disability picture is shown 
solely by his labyrinthitis, he does not meet the criteria 
for submission for consideration or authorization for an 
extraschedular rating.  In addition, the Board finds that 
there is no evidence of record which shows any frequent 
periods of hospitalization, or even any infrequent periods of 
hospitalization necessitated solely by reason of his 
labyrinthitis.  While the veteran may argue that he stopped 
working due to his labyrinthitis, the Board has examined the 
evidence and it appears that the veteran felt he should stop 
working due to occasional periods of staggering, which is a 
symptom clearly envisioned by the Schedule as warranting 30 
percent.  Therefore, the Board does not find the veteran's 
overall disability picture occasioned solely by his 
labyrinthitis to be exceptional or unusual.

Accordingly, the Board finds that the veteran's disability 
does not present "an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards," and entitlement to submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration in the first instance 
whether authorization of an extraschedular rating 
commensurate with the average earning capacity impairment due 
exclusively to labyrinthitis, pursuant to 38 C.F.R. 
§ 3.321(b)(1), is appropriate, is denied.


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
irritability of the labyrinth is granted.  

Entitlement to submission to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration in the first instance whether authorization of 
an extraschedular rating commensurate with the average 
earning capacity impairment due exclusively to labyrinthitis, 
pursuant to 38 C.F.R. § 3.321(b)(1), is appropriate, is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

